COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-069-CV



IN RE ROLA JABRI QADDURA	RELATOR



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)


------------

The court has considered relator’s petition for writ of mandamus and motion for emergency stay of trial court proceedings and is of the opinion that relief should be denied
.  
Mandamus relief is available only when the record establishes (1) the trial court’s clear abuse of discretion or violation of a duty imposed by law and (2) the absence of an adequate remedy by appeal.  
See Walker v. Packer
, 827 S.W.2d 833, 839-42 (Tex.1992).  Relator has an adequate remedy by interlocutory appeal, authorized by Section 171.098(a)(2) of the Texas Civil Practice & Remedies Code.  
Tex. Civ. Prac. & Rem. Code Ann.
 § 171.098(a)(2) (Vernon Supp. 2004).  Accordingly, relator’s petition for writ of mandamus and motion for emergency stay of trial court proceedings 
is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM

PANEL A:	MCCOY, J.; CAYCE, C.J.; and HOLMAN, J.

DELIVERED: March 12, 2004

































FOOTNOTES
1:Tex. R. App. P.
 47.4.